[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO ADD WILLIAM LA PLANTE AS DEFENDANT
This is a personal injury action arising from a motor vehicle accident brought by a passenger on a Honda motorcycle against the owner and operator of the other motor vehicle, a 1985 Plymouth.
On July 23, 1991, defendants moved to strike the complaint on the ground that William LaPlante, the owner and operator of the Honda motorcycle had not been made a party. That motion to strike was denied by Judge Barall on the ground that it was not necessary to have the alleged third party tortfeasor joined in the action.
In the meantime, defendants moved to add LaPlante as a CT Page 10777 defendant under C.G.S. 52-102 in order to determine percentages of liability under C.G.S. 52-572h. On March 30, 1992 Judge Aronson granted this motion, without apparently considering the objection and opposition brief of the plaintiff dated March 25, 1993, which had not reached the file.
On April 7, 1992, plaintiff moved for reconsideration and on April 12, 1993, after hearing oral arguments, this court sustained the objections to the motion to add defendants without any written decision. On June 29, 1993, defendants again moved under C.G.S. 52-102 to add La Plante as a defendant so that a complete assessment of the percentages of responsibility of all parties be made pursuant to C.G.S.52-572 (j), to which plaintiff filed an objection.
In reviewing this file, this court now believes that the objection to the prior motion to cite in the defendant was sustained by this court on April 13, 1993, in error. This court had previously granted a motion to cite in a defendant under circumstances almost identical to those in the present case. See Snipes v. Fisher, 17 CLT 34 (August 26, 1991) Wagner, J. Further, a line of Superior Court decisions, summarized in Tedesco v. Whitelaw, 8 CJCR 662 (July 5, 1993) Lager, J. indicate that majority of our Superior Court decisions have permitted the adding of defendants under similar circumstances. Until this troublesome issue is clarified at the appellate level, it would be irresponsible not to follow our previous ruling in Snipes.
Motion to add William La Plante as a defendant granted, without cost to the plaintiff.
Teitenberg  Wallace for plaintiff.
George J. Duborg for defendants. CT Page 10778